

116 S3460 IS: No Welfare for Terrorists Act of 2020
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3460IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to disqualify certain convicted felons from eligibility in the supplemental nutrition assistance program.1.Short titleThis Act may be cited as the No Welfare for Terrorists Act of 2020.2.Disqualification of certain convicted felonsSection 6(r)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(r)(1)(A)) is amended—(1)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively; (2)by inserting after clause (iii) the following:(iv)an offense under chapter 113B of title 18, United States Code;; (3)in clause (v) (as so redesignated), by inserting section before 40002(a); and(4)in clause (vi) (as so redesignated), by striking or (iii) and inserting (iii), or (iv).